PER CURIAM.
ON ORDER DISMISSING APPEAL
On the Court’s own motion, this appeal is dismissed for the following reasons.
Gerardo Vasquez was found guilty of two counts of incest, two counts of engaging in sexual activity with a familial child, and two counts of lewd and lascivious assault. Vasquez absconded prior to trial and was sentenced in absentia. Vasquez has had no contact with appellate counsel, who has nevertheless proceeded as if an appeal were so desired.
Where a defendant absconds and fails to return before the appellate process begins, the appropriate measure is to dismiss the appeal. See Abed v. State, 806 So.2d 627 (Fla. 4th DCA 2002). Defense counsel’s reliance on Griffis v. State, 759 So.2d 668 (Fla.2000), is misplaced, as that case specifically concerns the situation where a defendant absconds but returns before filing an appeal. Abed at 627. Because Vasquez remains a fugitive, Griffis is inapplicable. DISMISSED.